Citation Nr: 0023173	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  89-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for [redacted] as the illegitimate child of the veteran. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954 and from February 1961 to June 1962.  He died on 
December [redacted], 1987.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1988 determination 
of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), that [redacted] was 
entitled to DIC benefits as an illegitimate child of the 
veteran.  In December 1988, the RO received correspondence 
from the appellant (the veteran's surviving spouse) which was 
characterized as a notice of disagreement.  The appellant 
testified at a personal hearing before Members of the Board 
in May 1990.  The Board remanded the case in July 1990, March 
1991, February 1996 and February 1998 for further 
development.  

[redacted]'s natural mother, [redacted], is the appellee in her 
capacity as his custodian. 


FINDINGS OF FACT

Recognition of [redacted] as the illegitimate child of the 
veteran and the award of DIC benefits to the appellee as 
[redacted]'s custodian did not result in a disallowance of any 
benefit to the appellant as the veteran's surviving spouse, 
and it did not result in payment of a lesser benefit to her.  



CONCLUSION OF LAW

The legal requirements for the appellant's challenge to 
[redacted]'s entitlement to DIC as the illegitimate child of the 
veteran are not met.  38 U.S.C.A. §§ 101, 1311, 7104 (West 
1991); 38 C.F.R. §§ 3.5, 3.210, 20.3 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted an Application for Dependency and 
Indemnity Compensation or Death Pension in December 1987 and 
provided information regarding her two children.  Service 
connection for the cause of the veteran's death was 
established by a January 1988 rating decision.  In April 
1988, the RO notified the appellant that her claim for DIC 
had been approved and included additional benefits for one 
child.  In July 1988, the RO informed the appellant that her 
DIC award had been amended to show additional benefits for 
both of her children.

The appellee submitted an Application for Dependency and 
Indemnity Compensation or Death Pension in October 1988, 
claiming her son as the illegitimate child of the veteran.  
Later that same month, the RO determined that the appellee 
was entitled to DIC for her son, based upon his recognition 
as the illegitimate child of the veteran.  The appellant, who 
is in receipt of DIC as the veteran's surviving spouse, 
"appealed" that determination.  The case was remanded 
numerous times in an attempt to obtain additional information 
considered necessary for determining the child's relationship 
to the veteran.  

DIC is payable to the veteran's surviving spouse, child or 
parent because of a service-connected death.  If there is a 
surviving spouse with one or more children under the age of 
18 (including a child not in the surviving spouse's actual or 
constructive custody) the total amount payable shall be 
increased by a set amount for each child.  38 C.F.R. § 3.5 
(1999).  Regulations also detail the evidence necessary to 
prove the identity of the father of an illegitimate child.  
See 38 C.F.R. § 3.210.

The Board notes that during the course of this lengthy 
appeal, the procedures regarding simultaneously contested 
claims have been followed.  Upon review of the case, however, 
the Board finds that such procedures were relied upon 
inappropriately.  38 C.F.R. § 20.3 (o) (1999) sets forth the 
definition of simultaneously contested claim as follows: such 
a claim refers to the situation in which the allowance of one 
claim results in the disallowance of another claim involving 
the same benefit or the allowance of one claim results in the 
payment of a lesser benefit to another claimant.  

In the present case, the recognition of the child in question 
as the illegitimate child of the veteran and payment of DIC 
benefits to the appellee as custodian of that child did not 
result in disallowance of benefits to the appellant as the 
veteran's surviving spouse nor did it result in payment of a 
lesser benefit to the appellant.  As noted previously, the 
appellant was notified in April and July 1988 of changes in 
her monthly payments based upon the establishment of the 
dependency of her two children.  When it was determined that 
a third child (the appellee's child) was entitled to DIC 
benefits, the result was an increase in the monthly amount 
payable.  Payment of that incremental increase was 
subsequently made to the appellee as the custodian of the 
now-recognized child of the veteran.  Although the RO 
inartfully suggested to the appellant in December 1988 that 
her total benefit would be reduced, the total amount payable 
to her, to include additional amounts for her own two 
dependent children, was not reduced. 

At no time was the appellant entitled to receive the benefit 
payable to the child recognized as veteran's, but not in the 
appellant's custody.  Under the provisions of 38 C.F.R. 
§ 3.461, the surviving spouse's award of DIC will be 
apportioned where there is a child under 18 years of age and 
not in the custody of the surviving spouse.  The payment of 
the benefit to [redacted] as [redacted]'s custodian did not, however, 
affect any benefit that the appellant was otherwise entitled 
to.  Indeed, even if [redacted] were not recognized as the 
veteran's child no benefit would accrue to the appellant as a 
result of that decision.

The simple fact is that because no additional benefit is 
payable, the appellant cannot challenge the award to [redacted], 
and [redacted] may not challenge an award made to the appellant.  
In light of the foregoing the Board concludes that a 
justiciable case or controversy has not been presented.  The 
Board is therefore without jurisdiction. Waterhouse v. 
Principi, 3 Vet. App. 473, 474 (1992) (In order for there to 
be a controversy the Board must have the ability to resolve 
the conflict through specific relief.)  

While the appellant disputes the RO's determination that the 
child in question is the illegitimate child of her husband, 
the Board notes that the RO has made that determination based 
on a review of the evidence.  The DIC benefits payable to 
that child have not reduced the overall amount payable to the 
appellant and her own children and the appellant does not 
have custody of the third child.  As such, the applicable 
legal criteria in this case preclude a basis on which her 
claim may be granted.  The fact is that the appellant does 
not have standing to challenge the benefit payable to the 
appellee as the appellant herself does not have a right to 
that benefit.  The appellant has no cause of action.  

The appeal is dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104.


ORDER

There being no justiciable case or controversy the claim is 
dismissed. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

